ON REHEARING. Hile, C. J. Appellee files a motion for rehearing, and takes issue with the correctness of this statement in the opinion : “The president of the company says that the machinery had already been delayed an unreasonable length of time before he commenced contracting for seed. ' No assurance from this railroad company of its speedy arrival was shown.” Counsel calls attention to the testimony of the witness referred to, wherein he said that they had assurances from the railroad company that the machinery would be there, but when he was asked what company he replied, “Well, it was the company here and the ThomasFordyce Manufacturing Company, and we had asked them to hurry it up.” This was all the evidence upon the subject. Counsel say that, as the witness was testifying in Little Rock, it necessarily referred to the defendant railway company. This testimony was not overlooked in the consideration of the case, as supposed by counsel; but it was considered insufficient to prove any assurance on the part of the defendant railroad company, and insufficient to prove such a definite promise of the speedy delivery of the machinery that a reasonable man could rely upon it. In fact, it was considered so indefinite and uncertain as to amount to nothing, and it was decided to so treat it in the opinion. The motion is overruled.